            Case 1:18-cr-00262-VEC Document 86 Filed 08/17/21 Page 1 of 4
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #:
                                                                             DATE FILED: 8/17/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  : 18-CR-262 (VEC)
                                                                       :
ARMANDO GOMEZ, FABIO SIMON YOUNES                                      :     ORDER
ARBOLEDA,                                                              :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

Valerie Caproni, United States District Judge:

          WHEREAS on August 17, 2021, the parties appeared for a status conference in this

matter;

          IT IS HEREBY ORDERED that by no later than Friday, September 17, 2021, the

Government must inform Defense counsel what it believes are the most pertinent meetings and

phone call recordings. The Government must endeavor to provide Defense counsel with

transcripts of the identified recordings by the end of October 2021. The transcripts should have

the Spanish text on one side and the English translation on the other side. If the Government

becomes aware that they will be unable to provide the transcripts to Defense counsel by the end

of October, the Government should promptly inform the Court and propose a new timetable.

          IT IS FURTHER ORDERED that pretrial motions in this matter are due no later than

Friday, January 14, 2022, responses in opposition are due no later than Friday, February 11,

2022, and replies in support of the motions are due no later than Friday, February 25, 2022. If

a hearing is required, the date will be set after briefing is complete. The Court plans to schedule

a trial in this matter for the late second or early third quarter of 2022. Once the Court has
          Case 1:18-cr-00262-VEC Document 86 Filed 08/17/21 Page 2 of 4




confirmed a trial date, the Court will enter a briefing schedule for motions in limine, requests to

charge, and proposed voir dire questions.

       IT IS FURTHER ORDERED that the next status conference in this matter is scheduled

for Thursday, December 16, 2021 at 2:30 P.M. By no later than Friday, December 3, 2021,

the parties must file a joint status update. The status conference will be held in Courtroom 443

of the Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York,

New York 10007.

       IT IS FURTHER ORDERED that pursuant to the Speedy Trial Act, 18 U.S.C. §

3161(h)(7)(A), time is excluded until December 16, 2021 because the ends of justice served by

excluding time outweigh the best interest of the public and the Defendants in a speedy trial given

the volume of discovery and the logistical difficulties of reviewing discovery and trial

preparation caused by COVID-19.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

       IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0262. All of those

accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.
                                                 2
        Case 1:18-cr-00262-VEC Document 86 Filed 08/17/21 Page 3 of 4




SO ORDERED.
                                          _________________________________
Date: August 17, 2021                           VALERIE CAPRONI
      New York, NY                              United States District Judge




                                      3
         Case 1:18-cr-00262-VEC Document 86 Filed 08/17/21 Page 4 of 4




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                4
